DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 3 is objected to because of the following informalities:  The term “convex” is typically used to suggest a curvature.  “Convex” in front of “bar” only adds confusion and doesn’t further limit “bar.”  The bar 12 in fig. 5 does not appear to have any concavity, and seems flat on the end.  The bar projects from the bottom of the lower side of the barrel head but what aspect of bar 12 is convex?  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant does not describe what is meant by “induction.”  In the art some examples of an inductive sensor requires metal to activate the sensor, in other examples “induction” means “no touch.”  In prior art Shek (US 2008/0264945), the induction sensor is “infra-red”, [0012], second column.  What is the meaning of “inductive” and “induction” in the instant application?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 -7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the upper end of the outer side and the upper end of the inner side of the middle body seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the lower end of the outer side and the lower end of the inner side of the barrel head" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the snap-in recesses" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the bottom of the front end of said middle body seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lower port" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the upper outer wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the upper end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the inner wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Brent (US 6974948).
Brent discloses a waterproof inductive waste bin, including:
an upper barrel body 26 and 
a lower barrel body 28, 
said upper barrel body includes a barrel lid 2, a barrel head 7, a middle body seat 16, an induction control circuit board and a barrel lid driving mechanism, characterized in that: 
said barrel head 7 and middle body seat 16 are fastened to form a closed annular inner cavity, said annular inner cavity is provided with: 
first sealing element 14 at the outer side of the fastening, said induction control circuit board 10 (the control circuit and barrel lid driving mechanism 19 are installed in the annular inner cavity.
The control circuit board are operated in part by magnet technology via the hall effect sensors 8, col. 12: 17-30, 37-45.  With this in mind, the control circuit operates with induction control.

Regarding claim 2, Brent further discloses a second sealing element 13 is provided at the inner side of said annular inner cavity where it is fastened, fig. 2A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brent as applied to claim 2 above, and further in view of Fratello et al. (US 5655677).
Regarding claim 3, Brent teaches all of claim 2, as applied above.  Brent further teaches that the upper end of the outer side and the upper end of the inner side of the middle body seat are provided with ring-shaped (circumferential) fastening recesses formed in the inner section formed between a lower surface and upstanding surface where seals are seated are recesses, fig. 2A, annotated fig. 4, 
said first sealing element 14 and second sealing element 13 are installed in the respective fastening recesses.  
The recesses of Brent only have two walls, not two sidewalls and a bottom, as in the current invention.  Brent also does not teach that the bottom ends of the inner and outer sides of the barrel heads have bars, the bottom walls of the inner and outer side walls push the seals into the recesses, fig. 4. 

    PNG
    media_image1.png
    393
    437
    media_image1.png
    Greyscale

However, Fratello solves the same problem of providing a fluid-tight seal by housing a seal ring 90 in a recess 82 in a bottom part at 50 and a projecting (convex) bar, at 44 and 84, projecting from the bottom of a top part at 20, fig. 2A, col. 2: 1-5 and col.  5: 24-35.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing means of Brent to include a recess for the sealing ring and a projection in order to ensure a fluid tight connection as per the teaching of Fratello. 

Regarding claim 4, Brent further teaches that both the first sealing element and the second sealing element are ring-shaped seals since they are closed, fig. 2A.

Claim(s) is 5 rejected under 35 U.S.C. 103 as being unpatentable over Brent as applied to claim 1 above, and further in view of Wang et al. (US 2008/0084647).
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  Brent does not teach a battery compartment at the bottom of the front end of said middle body seat.  The batteries of Brent are inserted into holders at 11 attached to the printed circuit board, fig. 2A.  There is not any readily accessible means for changing the batteries, since the battery holder is only accessible by removing the bottom cover 16, fig. 2A.
Wang teaches an induction waste bin with an upper body, a lower body 11, and the upper body includes a lid 22, a head 21 and a middle body seat at 213, the head and middle forming a cavity in which a control circuit board 2312, a lid driving mechanism 23 are housed.  The lid of the waste bin opens automatically when a user approaches [0002], fig. 2. 
Wang further teaches a battery compartment 25 at the bottom, back, middle of the middle body seat (at 25, fig. 2 and 3) for installing a battery for supplying power to the circuit board and lid driving mechanism.  The battery compartment opens downwardly.

    PNG
    media_image2.png
    527
    1251
    media_image2.png
    Greyscale

Wang doesn’t show a cover on the battery compartment; however it is well-known that battery compartments include a cover so that the batteries are protected and held in position while allowing the batteries to be changed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the battery holder of Brent with a battery compartment in the middle body as taught by Wang and further to provide a removable cover on the housing as known in the art in order to allow the batteries to be replaced.
While Brent as modified by Wang teaches the battery housing at the middle back, applicant cites no particular reason for positioning the battery housing at the middle front.  With this in mind, moving the battery housing to the front or any other area on the middle body seat is a matter of design choice and will yield the same expected result of protecting the batteries while keeping the batteries in proximity to and providing power for the circuit board and driving mechanism.  
As seen in Fig. 6 of Brent, there is a compartment/housing 30 with a sealing ring at 36, col. 12: 1-5 for providing a water tight seal.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brent as modified above to include a housing gasket for the sealing the opening of the battery compartment housing in order to provide a watertight seal as per the teaching of Brent, col. 12: 1-5.

Claim(s) 6 rejected under 35 U.S.C. 103 as being unpatentable over Brent and Wang as applied to claim 5 above, and further in view of Elenes (US 8540104).
Regarding claim 6, the references applied above teach all of claim 5, as applied above. The references applied above do not teach an annular recess in the battery cover plate.  
However, Elenes solves the same problem of providing a fluid-tight seal by housing a peripheral gasket 224 in a recess, fig. 11 and where a side wall 226 on a corresponding part 140 contacts the gasket to form a fluid tight seal, col. 10: 56-64, fig. 12 of Elenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery cover plate of Brent as modified above to seat the sealing ring in a recess between the housing and the battery cover plate such that as the battery cover plate is sealed with the battery compartment forming a fluid tight connection as per the teaching of Elenes. 

Regarding claim 7,  Brent as modified above further shows that the battery compartment sealing element is a sealing ring (closed loop at 36), fig. 6 of Brent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735